       Case 5:18-cv-06100-NC Document 87 Filed 10/28/19 Page 1 of 3




 1   George V. Granade (State Bar No. 316050)
     ggranade@reesellp.com
 2   REESE LLP
     8484 Wilshire Boulevard, Suite 515
 3   Los Angeles, California 90211
     Telephone: (212) 643-0500
 4   Facsimile: (212) 253-4272

 5   [Additional counsel listed on signature page]

 6   Counsel for Plaintiff Ronald Chinitz
     and the Proposed Class
 7
     Calvin E. Davis (State Bar No. 101640)
 8   cdavis@grsm.com
     Aaron P. Rudin (State Bar No. 223004)
 9   arudin@grsm.com
     Candice S. Nam (State Bar No. 293875)
10   cnam@grsm.com
     GORDON REES SCULLY MANSUKHANI LLP
11   633 West Fifth Street, 52nd Street
     Los Angeles, California 90071
12   Telephone: (213) 576-5000
     Facsimile: (213) 680-4470
13
     Counsel for Defendant NRT West, Inc.
14

15                               UNITED STATES DISTRICT COURT
16                            NORTHERN DISTRICT OF CALIFORNIA
17                                          SAN JOSE DIVISION
18
      RONALD CHINITZ, individually, and on               Case No. 5:18-cv-06100-NC
19    behalf of a class of similarly situated persons,
                                                         STIPULATION OF DISMISSAL WITH
20                           Plaintiff,                  PREJUDICE
21           v.
22    NRT WEST, INC., d/b/a Coldwell Banker
      Residential Brokerage Company,
23
                             Defendant.
24

25

26

27

28
                               STIPULATION OF DISMISSAL WITH PREJUDICE
                             Chinitz v. NRT West, Inc., No. 5:18-cv-06100-NC
       Case 5:18-cv-06100-NC Document 87 Filed 10/28/19 Page 2 of 3




 1                      STIPULATION OF DISMISSAL WITH PREJUDICE
 2          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Ronald Chinitz and

 3 Defendant NRT West, Inc., the parties to the above-captioned action, hereby stipulate to dismissal

 4 of the action with prejudice, with each side bearing its fees and costs.

 5

 6 Date: October 28, 2019                             REESE LLP
 7                                               By: /s/ George V. Granade
                                                    George V. Granade (State Bar No. 316050)
 8                                                  ggranade@reesellp.com
                                                    8484 Wilshire Boulevard, Suite 515
 9                                                  Los Angeles, California 90211
                                                    Telephone: (212) 643-0500
10                                                  Facsimile: (212) 253-4272

11                                                    REESE LLP
                                                      Michael R. Reese (State Bar No. 206773)
12                                                    mreese@reesellp.com
                                                      100 West 93rd Street, 16th Floor
13                                                    New York, New York 10025
                                                      Telephone: (212) 643-0500
14                                                    Facsimile: (212) 253-4272

15                                                    TYCKO & ZAVAREEI LLP
                                                      Sabita J. Soneji (State Bar No. 224262)
16                                                    ssoneji@tzlegal.com
                                                      V Chai Oliver Prentice (State Bar No. 309807)
17                                                    vprentice@tzlegal.com
                                                      1970 Broadway, Suite 1070
18                                                    Oakland, California 94612
                                                      Telephone: (510) 254-6808
19                                                    Facsimile: (202) 973-0950

20                                                    TYCKO & ZAVAREEI LLP
                                                      Hassan A. Zavareei (State Bar No. 181547)
21                                                    hzavareei@tzlegal.com
                                                      1828 L Street, Northwest, Suite 1000
22                                                    Washington, District of Columbia 20036
                                                      Telephone: (202) 973-0900
23                                                    Facsimile: (202) 973-0950

24                                                    Counsel for Plaintiff Ronald Chinitz
                                                      and the Proposed Class
25
     Date: October 28, 2019                           GORDON REES SCULLY
26                                                    MANSUKHANI LLP
27                                               By: /s/ Aaron P. Rudin
                                                    Aaron P. Rudin (State Bar No. 223004)
28                                                  arudin@grsm.com
                                STIPULATION OF DISMISSAL WITH PREJUDICE
                              Chinitz v. NRT West, Inc., No. 5:18-cv-06100-NC
                                                      1
       Case 5:18-cv-06100-NC Document 87 Filed 10/28/19 Page 3 of 3




 1                                                    Calvin E. Davis (State Bar No. 101640)
                                                      cdavis@grsm.com
 2                                                    Candice S. Nam (State Bar No. 293875)
                                                      cnam@grsm.com
 3                                                    633 West Fifth Street, 52nd Street
                                                      Los Angeles, California 90071
 4                                                    Telephone: (213) 576-5000
                                                      Facsimile: (213) 680-4470
 5
                                                      Counsel for Defendant NRT West, Inc.
 6

 7

 8                                          ATTESTATION
 9         In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

10 document has been obtained from the other signatories.

11

12 Date: October 28, 2019                        By: /s/ George V. Granade
                                                    George V. Granade
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                              STIPULATION OF DISMISSAL WITH PREJUDICE
                            Chinitz v. NRT West, Inc., No. 5:18-cv-06100-NC
                                                    2
